       Case: 19-40499   Document: 00515115847 Page: 1 Date Filed: 09/12/2019
Case 4:18-cr-00087-ALM-CAN Document 209 Filed 09/12/19 Page 1 of 1 PageID #: 1575




                     United States Court of Appeals
                                   FIFTH CIRCUIT
                                OFFICE OF THE CLERK
   LYLE W. CAYCE                                                TEL. 504-310-7700
   CLERK                                                     600 S. MAESTRI PLACE,
                                                                     Suite 115
                                                            NEW ORLEANS, LA 70130

                             September 12, 2019
  MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
         No. 19-40499    USA v. Laura Jordan, et al
                         USDC No. 4:18-CR-87-1
                         USDC No. 4:18-CR-87-2

  The court has granted the joint unopposed motion of all parties to
  view and obtain all sealed documents in this case.
  The court has considered the joint motion of United States of
  America, Laura Jordan, Mark Jordan to view non-public and/or sealed
  material in the record on appeal. Unless the court granted access
  to one or more specific documents ONLY, it is ordered, counsel for
  United States of America, Laura Jordan, Mark Jordan may obtain all
  ex parte documents filed on behalf of their respective clients,
  and all other non ex parte documents in the record.       The non-
  public and/or sealed materials from the record are for your review
  ONLY.     The integrity of the sealed documents is your
  responsibility, and if provided in original paper, return to the
  district court as soon as it has served your purpose.


                                    Sincerely,
                                    LYLE W. CAYCE, Clerk


                                    By: _________________________
                                    Christina A. Gardner, Deputy Clerk
                                    504-310-7684
  Mr.   Dan Lamar Cogdell
  Mr.   Christopher Andrew Eason
  Mr.   Jeffrey A. Kearney
  Ms.   Rachel Li Wai Suen
  Mr.   David O'Toole
  Mr.   Barry J. Pollack
  Mr.   Grover Glenn Roque-Jackson
  Mr.   David Hunter Smith
  Mr.   Bradley Elliot Visosky
